Citation Nr: 1035187	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-44 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral pes 
planus has been submitted.

2.  Entitlement to service connection for a skin disorder of the 
arms, back, and legs, to include eczema.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to July 1950 
and from July 1951 to July 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The April 2009 rating decision declined reopening the Veteran's 
claim for service connection for pes planus, finding that no new 
and material evidence had been submitted.  The subsequent 
November 2009 statement of the case (SOC), however, reopened the 
claim and denied it on the merits.  Regardless of the RO's 
actions, the Board is required to consider whether new and 
material evidence has been received warranting the reopening of 
the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  
Thus, the issue on appeal has been characterized as shown above.

The Veteran had a hearing before an RO hearing officer in March 
2010.  A transcript of the proceedings has been associated with 
the claims file.

Based on the statements of the Veteran and his representative, 
and in light of the recent holding in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled), the Board has 
reclassified the skin disorder issue as noted above.    

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of service connection for bilateral pes planus and a 
skin disorder of the arms, back, and legs, to include eczema are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for pes planus was denied by an October 
1997 Board decision for failing to submit new and material 
evidence that the Veteran's pre-existing pes planus had been 
permanently aggravated by the Veteran's military service; a claim 
to reopen was filed in November 2008.

2.  Evidence received since the October 1997 Board decision 
raises a reasonable possibility of substantiating the Veteran's 
pes planus claim.

3.  The preponderance of the evidence of record does not 
establish that the Veteran's COPD is etiologically related to a 
disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The October 1997 Board decision that denied the claim for 
entitlement to service connection for pes planus is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009). 
 
2.  Evidence received since the October 1997 Board decision in 
relation to the Veteran's claim for entitlement to service 
connection for pes planus is new and material, and, therefore, 
the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2009). 
 
3.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in January 2009 and November 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material evidence, 
in addition to providing notice of the evidence and information 
that is necessary to establish entitlement to service connection, 
VA must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the Court 
determined that in the context of a claim to reopen, the VCAA 
requires that VA must first review the bases for the prior denial 
of record, and then release a notice letter to the Veteran that 
explains the meaning of both "new" and "material" evidence, 
and also describes the particular type(s) of evidence necessary 
to substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id.  As discussed in more detail below, sufficient 
evidence is of record to grant the application to reopen the 
Veteran's claim for service connection for pes planus.  Thus, any 
errors in complying with the notice or assistance requirements 
with respect to that matter are moot.   
 
The letters explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has asserted that he sought treatment for related health problems 
in 1956, but that the records could not be located.  The Veteran 
has at no time otherwise referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 C.F.R. § 
3.159(c)(4).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  With respect to the Veteran's COPD claim, the Board 
notes that the Veteran was afforded a VA examination for the 
disorder in February 2009.  At the examination, the examiner 
considered the Veteran's reports of experiencing a cough since 
service, reviewed the claims file and medical records, and 
conducted a physical examination of the Veteran.  Based on the 
foregoing, the examiner diagnosed COPD, but found that it was 
less likely as not related to the Veteran's military service.  
The examiner provided a sufficient rationale for the expressed 
opinion.  The Board, therefore, finds the VA examination report 
to be thorough, complete, and sufficient upon which to base a 
decision with respect to the Veteran's claim for service 
connection for COPD.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).    

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

New and Material Evidence 

The Veteran claims he permanently aggravated his pre-existing pes 
planus disorder as a result of his military service, specifically 
as a result of extended periods of standing and walking while on 
guard duty.  The Veteran notes ongoing burning of the soles of 
his feet and current excessive pronation of the feet.
 
Rating actions are final and binding based on evidence on file at 
the time the Veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2009).  The Veteran 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2009).  

In an October 1997 Board decision, the Board found that new and 
material evidence had not been submitted sufficient to reopen the 
Veteran's claim for service connection for pes planus, 
specifically that the Veteran had not provided information 
sufficient to reopen a final March 1956 rating decision that held 
the Veteran had a pre-existing pes planus disorder that had not 
been aggravated by service.  The Veteran initially appealed the 
Board decision to the United States Court of Appeals for Veterans 
Claims (Court) (then known as the United States Court of Veterans 
Appeals), but withdrew his appeal in December 1997.  As such, the 
October 1997 Board decision is final.   
 
At the time of the October 1997 decision, the record included 
service treatment records that included the Veteran's April 1948 
enlistment examination report that noted second degree pes 
planus.  In June 1951, the Veteran had a medical examination that 
did not note a current pes planus disorder.  In April 1953, the 
Veteran was noted to have first degree pes planus that was 
described as very mild and was prescribed arch supports and was 
found to be fit for normal duty.  Beginning in October 1953, the 
Veteran complained of ingrown toenails bilaterally, for which he 
was placed on light duty.  In November 1953, the Veteran had an 
ingrown toenail on the right foot that required surgery.  
Thereafter, the Veteran was placed on light duty for his toenail 
problem.  In December 1954 and June 1955 the Veteran underwent 
medical examinations and the resulting reports failed to indicate 
complaints related to or diagnosis of pes planus and, indeed, 
found normal feet.  

The claims file indicates that in October 1994, the Veteran was 
treated for bilateral arch pain with a bilateral pronation 
problem.  The Veteran also had an in-person hearing with an RO 
representative in August 1995. 
 
Potentially relevant evidence received since the October 1997 
Board decision includes private and VA outpatient treatment 
records and multiple statements from the Veteran, including 
transcripts from a March 2010 RO hearing.     
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim."  38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The instant 
claim to reopen was filed after that date and the revised 
definition applies.  Under the revised definition, "new 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims he permanently aggravated his pre-
existing pes planus disorder as a result of the extended periods 
of walking and standing associated with the Veteran's duties 
guarding aircraft.  For evidence to be new and material in this 
matter, it would have to tend to show the Veteran's pes planus 
disorder was permanently aggravated by his military service 
beyond the natural progression of the disorder.  The Board finds 
the evidence received since the October 1997 Board decision does.

In that regard, the Veteran submitted a November 2007 letter from 
his private treating physician that opines that the Veteran's 
pre-existing pes planus was more likely than not permanently 
aggravated by his military service.  The physician stated that 
the Veteran currently had moderate pes planus of the right foot 
and severe pes planus of the left.  The physician noted review of 
the Veteran's service treatment records and that the Veteran's 
pes planus had worsened since entrance into service, especially 
as to the left foot.  The physician's opinion appears to have 
been based, at least in part, on a normal left foot examination 
in 1951 and a notation of flat feet again in 1953.  

Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim should be reopened, the Board 
concludes the physician's statements, at the very least, raises a 
reasonable possibility of substantiating the claim and 
constitutes new and material evidence sufficient to reopen the 
Veteran's claim for service connection for pes planus. 

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Accordingly, the Board will consider 
service connection on a presumptive and direct basis.

Given the Veteran's service in Korea in the 1950s, the Board has 
considered the potential application of 38 U.S.C.A. § 1154(b) 
(West 2002).  However, the Veteran was not in receipt of any 
awards and/or decorations that would suggest that he 
participated, i.e., fired a weapon, in actual combat with the 
enemy.  Although the Veteran's DD 214 shows that he was awarded 
the Korean Service Medal, the Board notes that this citation was 
awarded to military personnel who served in direct support of 
operations during the Korean War.  In addition, the Veteran's MOS 
was with an Air Police Squadron.  Based on the foregoing, the 
Board concludes that the Veteran did not engage in combat, that 
the prescriptions of 38 U.S.C.A. § 1154(b) are not applicable.

The Veteran claims that he developed a cough in service and was 
subsequently hospitalized for pneumonia and believes that those 
problems resulted in his current diagnosis of COPD.  In the 
alternative, the Veteran's representative has argued that the 
Veteran's in-service bacterial infection of the salivary gland 
could have caused his COPD.

The Veteran's service treatment records indicate a normal chest 
and lungs examination on entrance in April 1948.  In February 
1953, the Veteran was diagnosed with parotitis and in September 
1953 with early pneumonitis, following a cold with coughing up 
blood for two days.  The Veteran was subsequently diagnosed with 
right lower lung field pneumonia.  In May 1955 the Veteran had a 
mild upper respiratory infection (URI).  The Veteran's multiple 
intervening and subsequent medical examinations indicated a 
normal respiratory system, including at separation in June 1955.  
The Veteran did report during several medical examinations a 
history of at least one incident of pneumonia as a child, 
including hospitalization for 60 days in 1934.

After service, a discharge note for treatment for a pilondeal 
cyst noted a normal chest x-ray.  A discharge note for maxillary 
salivol ithiasis included the notation of another normal chest x-
ray.  The Veteran denied dyspnea and had clear lungs in July 
1988.  In June 1989, the Veteran had clear lungs on examination.  
In June 2002, March 2004, and March 2006 the Veteran's lungs were 
again noted as clear.  In April 2005, the Veteran noted that he 
was able to exercise again, following continued recovery from 
prostate problems and bladder cancer.  In September 2006, the 
Veteran was encouraged to continue an exercise regimen, including 
walking and cycling.  In March 2008 the Veteran reported 
intermittent previous treatment for "cough" that had noticed 
some type of reduced capacity, but that no cause of the cough had 
been found.  The Veteran reported that he had a new or increased 
cough since beginning treatment with Lisinopril.

The Veteran was afforded a VA examination in February 2009.  At 
that time, the examiner noted review of the claims file and 
medical records.  The examiner discussed the Veteran's in-service 
respiratory problems and his November 2007 pulmonary function 
test wherein the results were consistent with severe obstruction.  
The examiner also noted the notation of a 60 day hospitalization 
in 1934 for pneumonia and whooping cough.  The Veteran reported 
dyspnea with activity, tobacco use until 1979, and denied 
pneumonia after service.  Since 1980 the Veteran reported 
infrequent bronchitis, but rarely with prescription of 
antibiotics.  The Veteran was not currently taking any medication 
for pulmonary problems.  The Veteran reported a current 
intermittent and less than daily non-productive cough, constant 
wheezing, and dyspnea (especially on exertion).  On examination, 
there were decreased breath sounds.  The Veteran also reported a 
history of asbestos exposure working for the railroad as a pipe 
fitter.  Contemporaneous x-rays of the chest were normal.  The 
examiner diagnosed severe COPD.  The examiner concluded that the 
present lung problems were most consistent with COPD due to long 
standing tobacco use.  The examiner noted that after 1953 the 
Veteran denied any further incidents of pneumonia.  In addition, 
the examiner noted the pre-service history of hospitalization for 
pneumonia and whooping cough in 1934.  Based on the foregoing, 
the examiner concluded that it was less likely than not that the 
Veteran's COPD was due to or the result of military service.

In March 2009, the Veteran was noted to have COPD with 
bronchospasm, with late onset of symptoms.  On examination, the 
Veteran had mildly diminished breath sounds.

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's current COPD was incurred in or aggravated by his 
military service.  

As noted above, the Veteran's service treatment records indicate 
various respiratory complaints.  That said, in each case the 
problems stemmed from a specific acute episode that resolved 
after treatment, as evidenced by the Veteran's medical 
examinations, including his June 1955 separation examination.  
After service, the medical evidence does not indicate that the 
Veteran sought treatment for respiratory problems for multiple 
years after service, despite seeking treatment for multiple other 
medical problems.  In addition, the Veteran reported that he 
sought treatment intermittently for a cough, but he acknowledged 
that no diagnosis for the problem could be made.  The Veteran was 
not first diagnosed with COPD until more than four (4) decades 
after service.

The Board notes that the February 2009 VA examiner reviewed the 
claims file and medical records, including the November 2007 
pulmonary function test, interviewed the Veteran, and conducted a 
physical examination.  After diagnosing severe COPD, based on the 
foregoing, the examiner concluded that it was less likely than 
not that the Veteran's current COPD was related to his military 
service.  The opinion provides an adequate rationale, as the 
examiner discussed the Veteran's pre-service history of 60 day 
hospitalization for pneumonia and whooping cough, the absence of 
pneumonia after 1953, and the Veteran's history of tobacco use.  
Given the foregoing, the Board finds the February 2009 VA 
examiner's opinion credible and probative.  The Board has 
considered the Veteran's argument that the examiner's opinion was 
based on an incorrect articulation of the facts, in that the 
Veteran believes the examiner misrepresented the duration of time 
that the Veteran used tobacco.  In addition, the Veteran contends 
that his lungs would have healed from any damage caused by 
tobacco use within approximately 15 years of cessation.  In that 
regard, the Board notes that the Veteran concedes that the 
examiner appropriately listed his current age and that he stopped 
tobacco use in 1979, and as confirmed by the Veteran during VA 
treatment in March 2009.  As such, any reference to a 60-year 
history of tobacco use was clearly a typographical error.  
Therefore, the examiner appropriately considered the Veteran's 
use of tobacco products that ceased in 1979.

The Board has considered the Veteran's reports of cough beginning 
in service and continuing thereafter, as well as the Veteran's 
representative's statement that the in-service parotitis may have 
spread to the lungs and caused the Veteran's COPD.  Certainly, 
the Veteran is competent to report sensory or observed symptoms 
such as experiencing a cough on a regular, though intermittent, 
basis from service and his testimony in that regard is entitled 
to some probative weight.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, he is not necessarily competent 
to link that symptomatology to a specific underlying disability.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this case, 
neither the Veteran nor his representative are competent to 
diagnose any such cough as COPD, nor to link any current 
diagnosis of COPD to his military service, including as residuals 
of parotitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Layno v. Brown, 6 Vet. App. 465 
(1994) (cautioning that lay testimony that the Veteran suffered a 
particular illness (bronchial asthma) was not competent evidence 
because matter required medical expertise).  As such, the Board 
affords far greater weight to the opinion of the February 2009 VA 
examiner that the Veteran's lay assertion with respect to 
etiology of the COPD.  For the same reason, the Board ascribes 
more limited weight to the Veteran's assertion that his lungs 
would have healed after stopping tobacco use in 1979 and could 
not be a cause of his current COPD, which is contrary to the 
conclusions of the February 2009 VA examiner.

In summary, all complaints of respiratory problems in service 
have been attributed to a specific acute problem that resolved 
with treatment.  While the Board acknowledges the Veteran's 
contentions of a cough that began in service and continued 
thereafter, there is no competent evidence linking that cough 
with any incident of his military service or with his current 
COPD.  After service, the Veteran was not diagnosed with COPD for 
over 40 years.  No medical professional has ever attributed the 
Veteran's current COPD to his military service and, indeed, the 
only medical opinion of record is to the contrary.  Thus, the 
Board finds that the preponderance of evidence is against the 
claim, that the benefit of the doubt doctrine is not for 
application, and that the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for pes planus is reopened; the 
appeal is granted to this extent only.

Entitlement to service connection for COPD is denied.


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits can be reached for the issues of 
entitlement to service connection for pes planus and entitlement 
to service connection for a skin disorder of the back, arms, and 
legs.

Pes Planus
      
As discussed above, the Veteran's claim for entitlement to 
service connection for pes planus was denied most recently in an 
October 1997 Board decision on the basis that the Veteran had a 
pre-existing pes planus disorder that was not aggravated beyond 
the natural progression by military service.  The original final 
March 1956 RO rating decision appears to have been based on the 
April 1948 entrance medical examination that revealed second 
degree pes planus, but found the Veteran fit for duty.  In 
addition, an April 1953 treatment record noted first degree pes 
planus that was described as very mild.  Several additional VA 
medical examinations during service, to include the Veteran's 
final separation examination in June 1955, found no evidence of 
pes planus and normal feet.    

In this case, however, there is now a November 2007 letter from 
the Veteran's treating physician that opines that the Veteran's 
pre-existing pes planus was more likely than not permanently 
aggravated by his military service.  The examiner noted that the 
Veteran currently had moderate pes planus of the right foot and 
severe pes planus of the left.  The physician noted review of the 
Veteran's service treatment records and that the Veteran's pes 
planus had worsened since entrance into service, especially on 
the left foot.  The physician's opinion appears to have been 
based, at least in part, on a normal left foot examination in 
1951 and a notation of flat feet again in 1953.  The physician, 
however, fails to discuss medical examinations subsequent to 1953 
that again showed normal feet on examination without notation of 
pes planus.

In addition, the Veteran has stated that extended periods of 
walking and standing while on guard duty caused the soles of his 
feet to burn and that this problem has continued since service.  

Given the private medical opinion and the lay testimony 
suggesting the possibility of permanent aggravation of the 
Veteran's pre-existing pes planus disorder, the Board finds that 
a VA examination is warranted to clarify the issue.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination). 



Skin Disorder of the Arms, Back, and Legs

The Veteran also is seeking service connection for a skin 
disorder of the back, arms, and legs.  The Veteran contends that 
a pre-existing skin disorder of the feet should have been 
diagnosed at entrance into service and that the condition 
worsened as a result of service.  In fact, the Veteran believes 
that he had two skin disorders of the feet at entry into service, 
eczema and tinea pedis, neither of which were diagnosed and both 
of which were permanently aggravated by service.  The Veteran 
claims that he has continued to have skin problems to the present 
and, indeed, that the skin problem has spread from his feet to 
his arms, back, and legs.  

The Veteran's service treatment records include only one specific 
reference to skin problems.  In an April 1953 treatment record of 
the Veteran's feet, he was noted to have a mild fungus infection 
of the feet.  However, in November 1952 the Veteran was 
prescribed magnesium sulfate soaks and Desenex powder after 
complaints of his boots hurting his feet.  The Veteran's April 
1948 and June 1955 entrance and separation examinations, as well 
as multiple additional medical examinations, noted normal skin 
and no skin problems or complaints were noted.

After service, in October 1994 the Veteran sought treatment for a 
rash on his feet that he had had for years, including while in 
the service.  The Veteran reported occasional itching.  On 
examination, there was scaliness on the soles of both feet and 
keratotic papules on the dorsal feet.  The assessment was tinea 
pedis, tinea unguinum, and stucco keratoses, for which the 
Veteran was prescribed a cream and a lotion.  There was no 
notation of skin problems relating to the Veteran's back, arms, 
or legs.

In June 2002, the Veteran complained of skin lesions on his 
forearm that were scaly and red underneath when he scraped off 
the scales.  He mentioned that the lesions were similar to past 
lesions that had been treated with cryotherapy, except that these 
were not as large and did not itch.  In December 2003, the 
Veteran complained of blisters on the skin, with reddish skin 
under the blisters.  The treatment provider referenced a cream 
prescribed for the skin in January 2001, but the Veteran stated 
that the cream was for a different skin problem.

In support of his claim, the Veteran submitted a letter from an 
acquaintance who had known the Veteran since he was a child and 
who stated that the Veteran had had skin problems and other 
trouble with his feet.  She noted that the skin of the feet would 
crack open and bleed.

In February 2007 the Veteran was afforded a VA examination for 
his skin, specifically tinea pedis.  The Veteran reported tinea 
pedis onset as a child, manifested by bleeding and cracking of 
the skin of the feet.  On examination, there were severe tinea 
pedis changes around the big toes and on the dorsum of both feet.  
Based on the Veteran's reported history and physical examination, 
the examiner diagnosed tinea pedis.  The examiner wrote that the 
current skin disorder affecting the Veteran's feet was moderate 
to moderately severe tinea pedis.  The examiner stated that it 
was at least as likely as not that the Veteran's current tinea 
pedis was related to the fungal problems of the feet the Veteran 
reported in service.  Finally, the examiner concluded that the 
Veteran's tinea pedis clearly pre-existed his military service, 
based on the Veteran's reports of cracking and bleeding of the 
feet prior to military service.  The examiner, however, was 
unable to opine as to whether the Veteran's tinea pedis had 
undergone a chronic or permanent increase as a result of military 
service because there were no records demonstrating that the 
condition had worsened as a result of service.

Based on the foregoing, the RO granted the Veteran's claim for 
service connection for tinea pedis of the feet, claimed as a skin 
disorder of the feet, and assigned a 10 percent rating.

In December 2007, the Veteran began treatment with a private 
dermatologist, who diagnosed mild tinea pedis of the feet, 
nummular atopic eczema of the arms and legs and multiple 
seborrheic keratoses and generalized xerosis.  The dermatologist 
prescribed multiple creams.

In support of his claim, the Veteran submitted a letter from a 
private dermatologist, dated in September 2008.  The physician 
noted treatment of the Veteran since December 2007 for 
significant xerotic/atopic eczema involving primarily the back, 
arms, and legs.  The examiner stated that the Veteran had a 
documented history of eczema that began during military service 
and that he also had currently diagnosed tinea pedis.  The 
physician felt that the Veteran's eczema was of such a nature as 
to warrant a higher rating for his skin.

The Veteran was afforded a VA examination based on a claim for an 
increased rating for tinea pedis in February 2009.  Mistakenly, 
the examiner did not consider tinea pedis, but instead diagnosed 
generalized eczema that was progressive in nature.  The examiner 
found that less than 5 percent of the Veteran's head, face, neck, 
and hands were affected, but that 20 to 40 percent of the total 
body area was affected.  The examiner noted extensive thickened 
skin and scales on the Veteran's legs, back, abdomen, and chest 
consistent with eczema.

The Veteran was afforded another VA examination in March 2009, 
due to the failure of the February 2009 examiner to consider 
tinea pedis.  The examiner noted review of the claims file and 
medical records.  The examiner discussed the previous February 
2007 VA examination report, the service treatment records, and 
the private and VA medical evidence of record.  Based on the 
Veteran's statements that his skin problems began at age 10 or 
11, the examiner diagnosed dermatitis of the feet with probable 
onset at age 11, with symptoms including dry, itchy skin.  This 
disorder covered 20 to 40 percent of the Veteran's feet, but not 
the rest of the body.  In addition, the examiner found extensive 
lesions and dry, thickened skin on 40 percent of each foot.  As 
such, the examiner diagnosed tinea pedis and eczema.  The 
examiner noted that the Veteran's tinea pedis of the feet was 
complicated by eczematous dermatitis, but it was impossible for 
the examiner to state how much of the eczematous dermatitis was 
superimposed on the feet while in service.  The examiner 
concluded that it "would appear" that the Veteran had co-
existent eczematous dermatitis and tinea pedis on the feet and 
that dermatitis had spread to cover between 20 and 40 of the 
Veteran's body, based on the findings of a previous examination.

As noted above, the Veteran has received multiple VA examinations 
of the skin, although the majority have focused on the Veteran's 
feet.  None of the above examinations have opined as to the 
etiology of the Veteran's skin disorder(s) of the arms, legs, and 
back.  Given the Veteran's reports of ongoing skin problems from 
service and the additional medical evidence suggesting some 
relationship between the skin problems of the Veteran's feet and 
his current problems of the arms, legs, and back, the Board finds 
that an additional VA examination is warranted.  See Colvin, 1 
Vet. App. at 175.

The RO should also take the opportunity to obtain relevant VA 
outpatient treatment records from November 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's pes 
planus disorder and skin disorders of the 
arms, legs, and back from all appropriate VA 
facilities from November 2009 to the present.  
Any negative responses should be documented 
in the file and the Veteran must be provided 
with an opportunity to provide such medical 
records.

2.  After the above is completed and the 
evidence is obtained, to the extent 
available, schedule the Veteran for 
appropriate VA medical examination(s) for the 
purposes of determining the approximate onset 
date and/or etiology of his pes planus 
disability and any skin disorder of the arms, 
legs, and back.  The claims file should be 
provided to the appropriate examiner(s) for 
review.  With respect to the pes planus 
claim, the examiner is requested to 
specifically consider and discuss as 
necessary: the Veteran's April 1948 entrance 
examination, as well as in-service treatment 
records and examinations from June 1951, 
April 1953, December 1954, and June 1955.  
With respect to the Veteran's skin disorder 
of the arms, legs, and back, the examiner is 
requested to specifically consider and 
discuss as necessary: the February 2007, 
February 2009, and March 2009 VA 
examinations.  Following a review of the 
relevant evidence in the claims file, 
obtaining a complete history from the 
Veteran, clinical evaluation, and any tests 
that are deemed necessary, the examiner is 
asked to provide an opinion on the following: 

a.  As to any pre-existing pes planus 
disability and skin disability of the arms, 
legs, and back, did such disability 
permanently increase in severity during his 
period of service?  If such an increase 
occurred, was it due to the natural progress 
of the disease or, if not, due to aggravation 
of the disorder by service? 
 
b.  As to any current foot disability and 
skin disability of the arms, legs, and back 
identified on examination, is it at least as 
likely as not that such disability began 
during service or is otherwise linked to any 
incident of service? 

It would be helpful if the examiner(s) would 
use the following language, as may be 
appropriate: "clear and unmistakable", 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.  
With respect to the pes planus claim, the 
examiner also is requested to specifically 
discuss and reconcile, to the extent 
necessary, the opinion offered by the 
Veteran's private physician in the November 
2007 letter that the Veteran's pre-existing 
pes planus disorder was more likely than not 
permanently aggravated by his military 
service.   
 
3.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claims for 
entitlement to service connection on a de 
novo basis.  If one or both of the benefits 
sought on appeal are denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


